DETAILED ACTION
The preliminary amendments to the claims, filed 6/21/2019, have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peetz, et al. US5676501 in view of Bartels, et al. US4061264.
Regarding claim 7, Peetz, et al. teaches a method for producing a drill shaft 1 for a wet drill bit 20 (wherein drill bit 20 is capable of being used in wet drilling conditions, and thus is considered to be a wet drill bit), wherein the wet drill bit produces a borehole having a borehole diameter (inside diameter of 1) and a drilled core having a core diameter (due to the core being drilled inside the body of 1), comprising the steps of:
forming N, wherein N> 1, strip materials 13 (shown bets in Figure 9-10) into a tubular body by integrally joining respective strip edges of the strip materials by N connection welds (welding described in Column 4: 43-46, wherein such claimed connections for integrally joined strip edges are necessary to form the bit as shown in Figure 9);
Peetz, et al. does not teach providing at least one of the strip materials with at least one recess before the integrally joining.
Bartels, et al. teaches that it is known in the art to provide at least one strip materials 2 (shown in Figure 1) with at least one recess (interior and exterior recesses are shown in Figure 7 to hold welds 9 and 14, described as “chamfered edges” Column 3: 57-61 as part of the strip, wherein chamfered edges are considered to be recesses since the chamfers provide a surface that is recessed from their respective outside or inside wall surfaces) before integrally joining, as a known means for providing welding connections (Column 4:28-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Peetz in view of Bartels, et al. to provide at least one strip materials with at least one recess for the joining, as a known means for effectively welding a helically wound strip to form a tubular.
Regarding claim 8, Peetz teaches the tubular body is a spiral-tube shaped body (such as shown in Figure 9, where the strip 13 forms a spiral shape) and wherein the connection welds are spiral-shaped connection welds (as required to provide the connection along 17 to join 13 to form the cylinder shown in Figure 9).
Regarding claim 9, Peetz teaches the tubular body is a longitudinal tubular body (wherein 13 forms a longitudinally oriented tube along the dashed line showing an axis of rotation, thus is considered a longitudinal tubular body) and wherein the connection welds are longitudinal connection welds (as the welds required in Column 4:43-46 along 17 shown in Figure 9 extend longitudinally as well as radially).
Regarding claims 10, 11, and 12, Peetz teaches the invention substantially as claimed, as described above, but does not teach wherein at least one of the at least one recess is provided on an inside of the tubular body, on the outside of the tubular body, or both on the inside and outside of the tubular body.
Bartels teaches that it is known in the art to form the recess (chamfer, as described in Column 4: 43-46, wherein the upper surface is the inside surface of the pipe) on an inside of the tubular body. Bartels also teaches that it is known in the art to form the recess on the outside of the tubular body (wherein the lower surface shown in Figure 4 is the outside surface of the pipe, and also includes a chamfer, which is interpreted as a recess as described above). It can be seen in Figure 4 that a recess is provided on both inside the tubular body and outside the tubular body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Peetz in view of Bartels, et al. to provide the recess on the inside, outside, or both the inside and outside of the tubular body, for the joining, as a known means for effectively welding a helically wound strip to form a tubular.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wood US4727943 teaches a rotary drill bit with multiple helical strips, with welded sections 70.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/C.R.H/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             	7/25/2022